ON PETITION FOR RE-HEARING.
Scott, J.
A petition for a re-hearing has been filed herein, calling attention to the fact that the opinion mentions some matters which did not appear until after th e motion for a non-suit was made. Th ese related mainly to a description of the premises and to circumstances connected with the opening of the rock tunnel door. None of said matters influenced the finding of the court from the plaintiffs’ case, that Pugh was guilty of contributory negligence. He was an able-bodied man in full possession of his faculties. It is certain that he was notified to leave and that he started to leave the mine with'Stevens. Stevens kept on and got out without difficulty. He passed a dozen or more men who were loitering at the fire. It did not appear clearly whether Pugh stopped there or elsewhere, but that was immaterial. Two other men made their escape after Stevens made his. The court was then and is now of the opinion that the plaintiffs’ testimony showed that Pugh had ample- time within which to have left the mine, and that in not leaving he assumed the risk connected therewith, and the defendants were entitled to a non-suit, conceding that the charge of negligence against them had been established.
Anders and Gordon, JJ., concur.